Case: 08-40714   Document: 00511015728    Page: 1   Date Filed: 01/29/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                 January 29, 2010
                                 No. 08-40714
                               Summary Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

JUAN JOSE RINCON-ZERMENO,

                                            Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 2:08-CR-158-ALL


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Following issuance of our order in the instant case on July 31, 2009, the
Federal Public Defender appointed to represent Juan Jose Rincon-Zermeno has
filed a renewed motion for leave to withdraw and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Rincon-Zermeno has
not filed a response. Our independent review of the record and counsel’s initial
and supplemental briefs discloses no nonfrivolous issue for appeal. Accordingly,



        *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
   Case: 08-40714   Document: 00511015728 Page: 2    Date Filed: 01/29/2010
                                No. 08-40714

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2.




                                     2